Citation Nr: 0927944	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2007 and January 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the Veteran's claims of entitlement 
to a TDIU rating and declined to reopen the previously denied 
claim of entitlement service connection for a left hip 
disability.  In September 2008, the Veteran testified before 
the Board regarding the claim of entitlement to a TDIU 
rating.  In December 2008, the Board remanded the TDIU claim 
for additional development.

In January 2008, the Veteran submitted a medical opinion 
relating his hip disabilities to his period of active 
service.  The Veteran has, not, however, submitted a formal 
notice of disagreement as to the January 2008 denial of his 
application to reopen his previously denied claim of 
entitlement to service connection for a left hip disability.  
Because the January 2008 opinion relates to the claim denied 
in January 2008, it should be inquired of the Veteran whether 
he intended to file a formal notice of disagreement as to the 
denial of that claim.  If the Veteran indicates that he would 
like to appeal the denial of his application to reopen his 
previously denied claim of entitlement to service connection 
for a left hip disability, adjudicate that claim prior to 
completing the additional development required with respect 
to the TDIU claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In December 2008, the Board remanded the claim for the 
purpose of obtaining an opinion addressing the cumulative 
effect of the Veteran's service-connected disabilities on his 
employability.  The Veteran underwent VA examination for his 
service-connected right shoulder and right elbow disabilities 
in January 2009, as a result of which the examiner determined 
that the Veteran's service-connected and nonservice-connected 
disabilities rendered him unemployable.  The examiner did not 
specifically address the cumulative effect of the Veteran's 
service-connected disabilities only on his employability.  
Because the Board specifically requested an opinion 
addressing the cumulative effect of the Veteran's service-
connected disabilities on his employability and such opinion 
has not yet been obtained, the Board must remand for an 
additional opinion.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file for review 
by an appropriate examiner for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service- 
connected disabilities on his 
unemployability.  No further 
examination of the Veteran is necessary 
unless the examiner determines 
otherwise.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected 
disabilities (right shoulder and right 
elbow) jointly on the Veteran's 
employability.  The examiner should 
opine as to whether the Veteran's 
service-connected disabilities, without 
consideration of his non-service-
connected disabilities, render him 
unable to secure or follow a 
substantially gainful occupation.  In 
this regard, the examiner should 
consider the Veteran's statements 
regarding his unemployability as a 
result of impairment related to the 
pain medication he is required to take 
for his service-connected disabilities.  
Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating.  If the decision remains 
adverse to the Veteran, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

